RUBICON MINERALS CORPORATION Interim Consolidated Financial Statements Second Quarter Ended June 30, 2013 (Unaudited) RUBICON MINERALS CORPORATION Consolidated Balance Sheets (Unaudited) (in Canadian dollars, in thousands) June 30, 2013 December 31, 2012 Assets Current assets Cash and cash equivalents $ $ Temporary investments (note 4) Marketable securities (note 5) Accounts receivable Prepaid expenses and supplier advances Restricted cash and deposits (note 6) Property, plant and equipment (note 7) Exploration and evaluation assets (note 8) $ $ Liabilities and Equity Current liabilities Accounts payable and accrued liabilities (note 9) $ $ Current portion of finance lease obligation (note 10) Non-current liabilities Deferred income taxes 53 Finance lease obligation (note 10) 73 Provision for closure and reclamation (note 11) Equity Share capital (note 12) Share-based payment reserve Accumulated other comprehensive loss ) ) Deficit ) ) $ $ See accompanying notes to the consolidated financial statements Commitments and Contingency (note 16) Approved by the Board of Directors and authorized for issue on August 7, 2013. (Signed) “David Adamson” (Signed) “Julian Kemp” David Adamson, Director Julian Kemp, Director RUBICON MINERALS CORPORATION Consolidated Statements of Comprehensive Loss (Unaudited) (in Canadian dollars, in thousands except for share data) For the three months ended June 30 For the six months ended June 30 Expenses Consulting and professional fees $ Depreciation 19 17 38 35 General and administrative (note 14) Investor relations (note 15) Salaries and benefits Share-based compensation (note 12) ) Loss before other items ) Interest and other income Option payments received in excess of property costs 24 Impairment loss on marketable securities ) - ) - Loss on sale of investments - ) (7 ) ) Loss before income taxes ) Deferred income tax recovery (expense) 85 38 (2 ) Net loss for the period $ ) $ ) $ ) $ ) Other comprehensive income (loss), that may be reclassified subsequently to net income, net of tax Fair value adjustment, net of tax, on available for sale financial instruments: Marketable securities and other investments ) ) ) Realized loss on sales of marketable securities and impairment loss on marketable securities, recycled to net income 16 16 Other comprehensive (loss) income for the period ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the consolidated financial statements RUBICON MINERALS CORPORATION Consolidated Statements of Changes in Equity (Unaudited) (in Canadian dollars, in thousands except for share data) Number of shares Share capital Share-based payments reserve Accumulated other comprehensive income (loss) Deficit Total Equity January 1, 2012 $ $ $ ) $ ) $ Public offering - - - Public offering – share issuance costs - ) - - - ) Exercise of options - - - Transfer to share capital on exercise of options - ) - - - Share-based payments – administration - Share-based payments – property - - - Shares issued to settle obligation - - - Unrealized net gain on available-for-sale investments - Realized loss on sale of available-for-sale investments - - - 16 - 16 Net loss for the six months - ) ) June 30, 2012 $ $ $ ) $ ) $ Number of shares Share capital Share-based payments reserve Accumulated other comprehensive income (loss) Deficit Total Equity January 1, 2013 $ $ $ ) $ ) $ Exercise of options - - - Transfer to share capital on exercise of options - ) - - - Share-based payments – administration - Share-based payments – property - Share issue obligation - Unrealized net loss on available-for-sale investments - - - ) - ) Realized loss on sales ofmarketable securities and impairment loss on marketable securities, recycled to net income - Net loss for the six months - ) ) June 30, 2013 $ $ $ ) $ ) $ See accompanying notes to the consolidated financial statements RUBICON MINERALS CORPORATION Consolidated Statements of Cash Flows (Unaudited) (in Canadian dollars,in thousands) For the three months ended June 30 For the six months ended June 30 Operating activities Net loss for the period $ ) $ ) $ ) $ ) Items not involving cash: Accretion 21 8 36 18 Depreciation 19 17 38 35 Share-based compensation Impairment loss on marketable securities - - Loss on sale of investment - 16 7 16 Interest and other income ) Option receipts in excess of property costs ) Other gains and losses 1 3 2 8 Deferred income tax ) ) ) 2 Changes in non-cash working capital: Accounts receivable and prepaid expenses ) ) Accounts payable and accrued liabilities ) ) Cash used in operating activities ) Interest received Net cash from (used in) operating activities ) ) ) Investing activities Restricted cash - ) - ) Temporary investments ) ) Expenditures on exploration and evaluation ) Expenditures on property, plant and equipment ) Proceeds on sale of marketable securities - 39 76 Net cash from (used in) investing activities ) ) Financing activities Issuance of common shares, net of issue costs 30 Repayment of finance lease obligation ) - ) - Net cash from (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ See Supplemental cash flow and non-cash activities (note 17) See accompanying notes to the consolidated financial statements RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements (Unaudited) June 30, 2013 (in Canadian dollars, in thousands except for share data) 1) NATURE OF OPERATIONS Rubicon Minerals Corporation (“Rubicon” or “the Company”) is primarily involved in the acquisition, exploration and development of mineral property interests in Canada and the United States. The Company’s key asset is the Phoenix Gold Project in Red Lake, Ontario, Canada. The Company is incorporated and domiciled in British Columbia, Canada. The address of its registered office is Suite 2800 - 666 Burrard StreetVancouver, BC V6C 2Z7. The Company maintains its head office at Suite 1540 – 800 West Pender Street, Vancouver, BC. The ability of the Company to recover the costs it has incurred to date on its properties, including the Phoenix Gold Project, is dependent upon profitable extraction of gold or other minerals from its properties, the ability of the Company to resolve any environmental, regulatory, or other constraints which may hinder the successful development of its properties, obtaining, if required, financing to complete exploration and development, and upon future profitable production or proceeds from disposition of mineral properties. Although the Company is unaware of any defects in its title to its mineral properties, no guarantee can be made that none exist. 2) BASIS OF PRESENTATION a) Statement of compliance The Company prepares its financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”).These interim consolidated financial statements have been prepared in accordance with International Accounting Standard 34, “Interim Financial Reporting” (“IAS 34”).Accordingly, these interim consolidated financial statements follow the same accounting principles and methods of application as the annual consolidated financial statements for the year ended December 31, 2012 except as noted below and may condense or omit certain disclosures that otherwise would be present in annual financial statements prepared in accordance with IFRS. These financial statements should therefore be read in conjunction with the December 31, 2012 financial statements. b) New accounting standards, interpretations and amendments The Company has adopted the following new and revised standards, along with any consequential amendments, effective January 1, 2013.These Changes were made in accordance with the applicable transitional provisions. IFRS 10, Consolidated Financial Statements, replaces the guidance on control and consolidation in IAS 27, Consolidated and Separate Financial Statements, and SIC-12, Consolidation – Special Purpose Entities. IFRS 10 requires consolidation of an investee only if the investor possesses power over the investee, has exposure to variable returns from its involvement with the investee and has the ability to use its power over the investee to affect its returns. Detailed guidance is provided on applying the definition of control. The accounting requirements for consolidation have remained largely consistent with IAS 27. The Company assessed its consolidation conclusions on January 1, 2013 and determined that the adoption of IFRS 10 did not result in any change in the consolidation status of any of its subsidiaries and investees. IFRS 13, Fair value measurement, provides a single framework for measuring fair value. The measurement of the fair value of an asset or liability is based on assumptions that market participants would use when pricing the asset or liability under current market conditions, including assumptions about risk. The Company adopted IFRS 13 on January 1, 2013 on a prospective basis. The adoption of IFRS 13 did not require any adjustments to the valuation techniques used by the Company to measure fair value and did not result in any measurement adjustments as at January 1, 2013. The Company has adopted the amendments to IAS 1 effective January 1, 2013. These amendments required the Company to group other comprehensive income items by those that will be reclassified subsequently to profit or loss and those that will not be reclassified. The Company has reclassified comprehensive income items of the comparative period. These changes did not result in any adjustments to other comprehensive income or comprehensive income. RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements (Unaudited) June 30, 2013 (in Canadian dollars, in thousands except for share data) 2)BASIS OF PRESENTATION (continued) c) Significant accounting judgments and sources of estimation uncertainty The preparation of financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the reported amounts and the valuation of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the period reported. Management uses its best estimates for these purposes, based on assumptions that it believes reflect the most probable set of economic conditions and planned courses of action. While actual results could differ materially from these estimates, no specific sources of estimation uncertainty have been identified by management that are believed to have a significant risk of resulting in a material adjustment within the next financial year to the carrying amount of the Corporation’s assets and liabilities as recorded at June 30, 2013. The most significant judgment made by management in preparing the Company’s financial statements is described as follows: Impairment of Non-Current Non-Financial Assets The Company reviews and evaluates the carrying value of each of its non-current non-financial assets for impairment when events or changes in circumstances indicate that the carrying amounts of the related asset may not be recoverable. The identification of such events or changes and the performance of the assessment requires significant judgment and estimation. Furthermore, management’s estimates of many of the factors relevant to completing this assessment, including commodity prices, foreign currency exchange rates, mineral resources, and operating, capital and reclamation costs, are subject to risks and uncertainties that may further affect the determination of the recoverability of the carrying amounts of its non-current non-financial assets. 3) FINANCIAL INSTRUMENTS Fair value hierarchy Financial instruments recognized at fair value on the consolidated balance sheets must be classified into one of the three following fair value hierarchy levels: Level 1 – measurement based on quoted prices (unadjusted) observed in active markets for identical assets or liabilities; Level 2 – measurement based on inputs other than quoted prices included in Level 1, that are observable for the asset or liability; Level 3 – measurement based on inputs that are not observable (supported by little or no market activity) for the asset or liability. The Company’s financial instruments recognized at fair value consist of marketable securities having a fair value of $372 (2012 - $712) and were measured in accordance with Level 1 of the above hierarchy. RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements (Unaudited) June 30, 2013 (in Canadian dollars, in thousands except for share data) 3) FINANCIAL INSTRUMENTS (continued) The carrying value of cash and cash equivalents, accounts receivable and accounts payable approximate fair value. Financial instrument risks The Company’s financial instruments are exposed to the following risks: Credit risk The Company’s primary exposure to credit risk is the risk of non-payment of cash equivalents amounting to approximately $95,484 (December 31, 2012 - $43,983).These cash equivalents are held on deposit with major Canadian banks or in bank guaranteed investment certificates which are guaranteed by a major Canadian bank or by a provincial government. The Company also has exposure on temporary investments amounting to $25,199 (December 31, 2012 - $120,491). These investments are comprised of bank guaranteed investment certificates which are guaranteed by major Canadian banks or by a provincial government. As the Company’s policy is to limit excess cash investments to deposits or investments with or guaranteed by major Canadian banks or the federal or a provincial government, the credit risk is considered by management to be negligible. The Company’s credit risk exposure from accounts receivable financial instruments, which excludes HST refunds, at June 30, 2013 amounted to $27 (December 31, 2012 - $21). Liquidity risk The Company’s liquidity risk from financial instruments is its need to meet operating accounts payable requirements, commitments and finance lease obligations.The Company maintains sufficient cash balances to meet these needs. Foreign exchange risk Foreign exchange risk relates only to US dollar cash balances and as these were minimal for most of the period, this risk is minimal. Interest rate risk The Company is exposed to interest rate risk on its cash equivalents and temporary investments.The majority of these investments are in high interest savings accounts and guaranteed investment certificates with pre-determined fixed yields. A difference in interest rates of 1.0%, on the June 30, 2013 balance of cash equivalents and temporary investments, over a year, would result in a change to net income of approximately $1,253 (December 31, 2012 - $1,713). 4) TEMPORARY INVESTMENTS Temporary investments consist of guaranteed investment certificates with an original maturity of greater than 90 days, maturing at various dates in 2013, with an aggregate carrying value and market value of $25,199 at June 30, 2013 (December 31, 2012 - $120,491) and effective interest rates between 1.3% and 1.9%. RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements (Unaudited) June 30, 2013 (in Canadian dollars, in thousands except for share data) 5)MARKETABLE SECURITIES Marketable securities consist of investments in public company shares and have an aggregate carrying value and fair value of $372 at June 30, 2013 (December 31, 2012 - $712). 6) RESTRICTED CASH AND DEPOSITS Restricted cash of $4,272 at June 30, 2013 (December 31, 2012 - $4,290) consists of temporary investments deposited during 2012 as security for a letter of credit relating to mill equipment purchases and other credit facilities.Deposits consist of $3,108 at June 30, 2013 (December 31, 2012 - $3,108) which are held with the Ontario Ministry of Northern Development and Mines as security for reclamation and closure of the Phoenix Gold Project. 7) PROPERTY, PLANT AND EQUIPMENT The following is a summary of the changes in property, plant and equipment during the period: Assets Under Construction Office Equipment Mine-site Equipment Mine-site Buildings Total Cost Balance, January 1, 2012 $ Additions Transfers ) - - Disposals - (3 ) ) - ) Balance, December 31, 2012 Additions Transfers ) 61 - Disposals - (5
